United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
STATION, Great Lakes, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1929
Issued: February 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2014 appellant, through counsel, filed a timely application for review
from a March 12, 2014 merit decision and an August 15, 2014 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s claim for wage-loss
compensation for the period February 10, 2010 through January 15, 2011; and (2) whether it
properly denied appellant’s request for further merit review of his claim pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 11, 2010 appellant, then a 54-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on February 10, 2010 he slipped on ice while exiting a squad
car and twisted his left knee. OWCP accepted his claim for sprain of the medial collateral
ligament of the left knee on April 21, 2010. On January 26, 2011 it accepted an additional
condition of a tear of the medial meniscus of the left knee.
In a note dated February 24, 2010, Dr. Daniel T. Weber, a Board-certified orthopedic
surgeon, stated that appellant could return to work as of the next day with sedentary work
restrictions. He reiterated these restrictions in a note dated March 24, 2010, and stated that
appellant should be limited to walking or standing for no more than 30 minutes per day and
allowed to elevate his left leg.
On August 20, 2010 Dr. Weber stated that, until appellant had arthroscopic surgery, he
would maintain his sedentary work restriction. In a narrative report dated September 24, 2010,
he again reiterated that appellant’s diagnosis was internal derangement of the left knee and that
appellant could only perform sedentary work until surgery.
In an attending physician’s report dated January 13, 2011, Dr. Weber diagnosed a left
medial meniscus tear. He recommended surgery pending authorization from OWCP. Dr. Weber
stated that appellant had been able to resume sedentary work on February 24, 2010.
Appellant stopped work on January 19, 2011 and returned on February 9, 2011. He
stopped work again on May 28, 2011. A review of appellant’s compensation history reveals that
he was paid for intermittent disability between January 19, 2011 and April 13, 2012.
On January 20, 2011 Dr. Weber performed a left knee arthroscopy with a partial medial
meniscectomy and a patellofemoral abrasion arthroplasty. There were no complications.
On February 14, 2011 appellant filed a claim for intermittent leave without pay from
February 10, 2010 through January 15, 2011. He submitted time analysis forms dated
February 17, 2011, in which he claimed eight intermittent hours of leave without pay for June 6,
26, 27, 29, and 30, 2010; August 6, 2, 23, 24, 25, and 26, 2010; September 9, 10, 11, and 24,
2010; October 3 and 5, 2010; and January 10, 11, and 19, 2011. Appellant claimed three hours
of leave without pay for June 28 and October 4, 2010. He claimed four hours of leave without
pay for August 6 and 8, September 12, and October 2, 2010. Appellant claimed six hours of
leave without pay for January 7, 2011.
By letter dated February 16, 2011, a representative of the employing establishment asked
Dr. Weber to advise as to appellant’s disability on dates between June 6, 2010 and
January 11, 2011.
By letter dated February 21, 2012, OWCP advised appellant that the evidence of record
was insufficient to support his claim for wage-loss compensation due to disability. It noted that
he had been released to sedentary work following his injury, and that there was no evidence of
record that the employing establishment sent him home due to lack of sedentary work. OWCP
afforded appellant 30 days to submit additional information.
2

Appellant elected to receive retirement benefits in lieu of FECA benefits effective
October 22, 2012.
By decision dated October 19, 2012, OWCP denied appellant’s claim for intermittent
wage-loss compensation for the period from February 10, 2010 through January 15, 2011. It
found that the medical evidence was insufficient to support intermittent disability on these dates.
On October 22, 2012 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
A hearing was held on December 18, 2013. At the hearing, appellant testified that, when
he had to move around at his job, his knee would swell, and his physician had advised him to put
ice on it and keep it immobilized until the swelling abated. He stated that he did not see his
physician every time this occurred, and that when it occurred, it would improve within a day or
two. Appellant stated that, in addition to his left knee, his right knee also began to hurt, and that
he told this to Dr. Weber. He testified that both his left and right knee had been approved under
this file. The hearing representative stated that OWCP had not approved a right knee injury
under this file. Counsel noted that appellant had been paid wage-loss compensation under this
claim for disability after surgery on his right knee in 2012. He also noted that OWCP had paid
for appellant’s right knee surgery. The hearing representative stated that there was no formal
authorization for right knee surgery and that a right knee condition had not been accepted in this
case. Appellant noted that he was off work for the dates in question due to both of his knees. He
also stated that he did not take partial days off. The hearing representative noted that appellant’s
time analysis forms stated that he claimed less than eight hours for certain workdays, and that it
was unclear whether he worked the rest of the day on these dates. He advised appellant that he
needed to submit medical evidence supporting specific dates of disability and held the record
open for 30 days for submission of additional evidence.
On March 12, 2014 the hearing representative affirmed the decision of October 19, 2012.
He noted that a right knee condition was not approved, and that a review of the case file revealed
that a right knee surgery may have been erroneously paid by OWCP. The hearing representative
found that no medical evidence had been submitted discussing appellant’s claimed intermittent
disability between February 10, 2010 and January 15, 2011.
By letter received on June 26, 2014, appellant, through counsel, requested
reconsideration of OWCP’s March 12, 2014 decision.
With his request for reconsideration, appellant attached a report from Dr. Scott Cordes, a
Board-certified orthopedic surgeon, dated April 8, 2014. Dr. Cordes reviewed the history of
appellant’s injury, noting that appellant underwent total knee replacements in October and
December 2012. He stated that appellant’s left knee injury caused progressive osteoarthritic
deterioration due to prolonged limping and favoring of the left knee. Appellant also resubmitted
a functional capacity evaluation dated May 3, 2011 and signed by an occupational therapist.
By decision dated August 15, 2014, OWCP denied appellant’s request for reconsideration
without reviewing the merits of his case. It found that Dr. Cordes’ report was irrelevant, as it did
not address the period of disability from February 10, 2010 through January 15, 2011.

3

LEGAL PRECEDENT -- ISSUE 1
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.2 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.3 Whether a particular injury causes an employee
disability for employment is a medical issue which must be resolved by competent medical
evidence.4 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5
For each period of disability claimed, the employee has the burden of establishing that he
or she was disabled for work as a result of the accepted employment injury.6 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so, would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.7
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.8 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a sprain of the left medial collateral ligament of
the left knee and a tear of the medial meniscus of the left knee as a result of a traumatic incident
on February 10, 2010. Appellant claimed that he was disabled for intermittent dates from
February 10, 2010 through January 15, 2011. OWCP denied his claim by decision dated
October 19, 2012. A hearing representative affirmed this decision on March 12, 2014.
2

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

4

Donald E. Ewals, 51 ECAB 428 (2000).

5

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also David H. Goss, 32 ECAB 24, 27 (1980).

7

See William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

8

See Viola Stanko (Charles Stanko), 56 ECAB 436, 443 (2005); see also Naomi A. Lilly, 10 ECAB 560, 57273 (1959).
9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (2005).

4

Appellant has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that he was disabled for work for the claimed period due to his accepted injuries.10
In a note dated February 24, 2010, Dr. Weber stated that appellant could return to work
as of the next day with sedentary work restrictions. He reiterated these restrictions in a note
dated March 24, 2010, and stated that appellant should be limited to walking or standing for no
more than 30 minutes per day and allowed to elevate his leg. On August 20, 2010 Dr. Weber
stated that, until appellant had arthroscopic surgery, he would maintain his sedentary work
restriction. In an attending physician’s report dated January 13, 2011, he diagnosed appellant
with a left medial meniscus tear. Dr. Weber recommended surgery pending approval from
OWCP. He stated that appellant had been able to resume sedentary work on February 24, 2010.
Dr. Weber did not address specific dates of disability in any of his reports. He advised
that appellant could work with sedentary restrictions as early as February 24, 2010. Dr. Weber
did not explain how or why the accepted injuries disabled appellant from work for the dates
claimed. Hence, his notes and medical reports lack both rationale and particularity for the dates
of disability claimed. Similarly, the remaining medical reports of record do not address any
specific dates of disability. As such, these reports are of diminished probative value on the issue
of whether appellant was disabled intermittently between February 10, 2010 and
January 15, 2011.11
The Board has however long recognized that, under section 8103 of FECA,12 payment of
expenses incidental to the securing of medical services encompasses payment for loss of wages
incurred while obtaining medical treatment. An employee is entitled to disability compensation
for loss of wages incidental to treatment for an employment injury.13 OWCP’s Federal (FECA)
Procedure Manual,14 provides that, in general, no more than four hours of compensation or
continuation of pay should be allowed for routine medical appointments.
Appellant testified at his hearing that his left knee and subsequently his right knee would
swell, and that he had been told by a physician to stay off the knee if this occurred. He explained
that he would then stay off the knee and ice it, and in a day or two the knee would improve.
Appellant stated that he did not go to a physician each time this occurred. A review of the record
does indicate that, of the dates of disability he claimed, he did seek medical treatment from
Dr. Weber on September 24, 2010. The medical evidence supports that appellant received

10

Alfredo Rodriguez, 47 ECAB 437 (1996).

11

See Deborah L. Beatty, 54 ECAB 340 (2003).

12

5 U.S.C. § 8103.

13

Daniel Hollars, 51 ECAB 355 (2000); Antonio Mestres, 48 ECAB 139 (1996); Henry Hunt Searles, III, 46
ECAB 192 (1994).
14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).

5

treatment for his left knee accepted condition on this date and should be granted up to four hours
of compensation for his wage-loss incidental to such treatment on this date.15
OWCP advised appellant by letter dated February 21, 2012 of the evidence needed to
establish his claim, including a physician’s opinion as to why his accepted injuries would disable
him for work intermittently between February 10, 2010 and January 15, 2011. At the telephonic
hearing held on December 18, 2013, the hearing representative advised appellant of the evidence
needed to establish his claim. Appellant did not submit such evidence. He provided no
rationalized reports addressing any other specific dates of disability between February 10, 2010
and January 15, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.16 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.17
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.18 The Board also has held that the submission of evidence
which does not address the particular issue involved does not constitute a basis for reopening a
case.19 While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.20

15

See C.F., Docket No. 07-1567 (issued January 17, 2008).

16

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

17

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

18

See Daniel Deparini, 44 ECAB 657, 659 (1993).

19

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
20

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

6

ANALYSIS -- ISSUE 2
OWCP issued a March 12, 2014 decision denying appellant’s compensation. On June 26,
2014 appellant requested reconsideration of this decision. OWCP denied his request for
reconsideration on August 15, 2014 without reviewing the merits of his claim.
The issue presented on appeal of the August 15, 2014 decision is whether appellant met
any of the requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for
review of the merits of his claim. In his June 26, 2014 request for reconsideration, appellant did
not establish that OWCP erroneously applied or interpreted a specific point of law. He did not
identify a specific point of law or show that it was erroneously interpreted or applied. Thus,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(3).
The relevant issue upon reconsideration was whether appellant had established by
submission of rationalized medical evidence of disability on specific dates between February 10,
2010 and January 15, 2011. A claimant may be entitled to review by submitting new and
relevant evidence. However, appellant did not submit any new and relevant evidence in this
case. With his request, appellant submitted a report from Dr. Cordes dated April 8, 2014.
Dr. Cordes reviewed the history of appellant’s injury, noting that appellant underwent total knee
replacements in October and December 2012. He stated that appellant’s left knee injury caused
progressive osteoarthritic deterioration due to prolonged limping and favoring of the left knee.
Although this report was new, it was not relevant and pertinent to the issue of whether appellant
was disabled from work due to his accepted conditions between February 10, 2010 and
January 15, 2011. Dr. Cordes did not address specific dates of disability in his report. As such,
his report was not relevant and thus insufficient to require a merit review of appellant’s claim.
Appellant also resubmitted a functional capacity evaluation dated May 3, 2011 and
signed by an occupational therapist. As this evidence was previously of record, it did not
constitute a basis for review of the merits of appellant’s claim.21
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for wage-loss
compensation for the period February 10, 2010 through January 15, 2011; except that appellant
is entitled to disability compensation for wage loss during medical treatment on
September 24, 2010. The Board further finds that OWCP properly denied appellant’s request for
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
21

Supra at note 14.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 15 and March 12, 2014 are affirmed as modified.
Issued: February 23, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

